USCA4 Appeal: 21-4420      Doc: 43         Filed: 07/25/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4420


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANTOINE DEWAYNE MYLES, a/k/a Twan,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:15-cr-00172-M-2)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
        Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon, Assistant
        United States Attorney, Lucy Partain Brown, Assistant United States Attorney, OFFICE
        OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4420      Doc: 43         Filed: 07/25/2022     Pg: 2 of 3




        PER CURIAM:

               Antoine Dewayne Myles appeals the 360-month, downward-variant sentence

        imposed by the district court on remand for resentencing on his drug trafficking and money

        laundering conspiracies and related offenses. On appeal, Myles argues that the district

        court erred by opining that it could not consider his request to vary downwardly due to the

        disparity in the Sentencing Guidelines’ treatment of crack and powder cocaine offenses.

        We affirm.

               We review a criminal sentence, “whether inside, just outside, or significantly

        outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877

        F.3d 513, 517 (4th Cir. 2017). This review requires consideration of both the procedural

        and substantive reasonableness of the sentence. Blue, 877 F.3d at 517.

               To assess procedural reasonableness, we consider whether the district court properly

        calculated the defendant’s advisory Guidelines range, adequately considered the 18 U.S.C.

        § 3553(a) factors, sufficiently explained the selected sentence, and addressed any

        nonfrivolous arguments for a different sentence. United States v. Provance, 944 F.3d 213,

        218 (4th Cir. 2019). A “district court[] need not robotically tick through § 3553(a)’s every

        subsection.” United States v. Arbaugh, 951 F.3d 167, 174 (4th Cir. 2020). The sentencing

        explanation need not be extensive, but it must demonstrate that the district court had “a

        reasoned basis for exercising [its] own legal decision-making authority.” Provance, 944

        F.3d at 218 (internal quotation marks omitted).



                                                     2
USCA4 Appeal: 21-4420      Doc: 43        Filed: 07/25/2022     Pg: 3 of 3




              Contrary to Myles’ assertion on appeal, the record reveals that the district court

        considered the argument to apply a one-to-one ratio of crack to powder cocaine, rejected

        the argument, acknowledged its authority to downwardly vary from the Guidelines range

        of life imprisonment to temper the ratio established by Congress, and provided a thorough

        explanation for the chosen 360-month sentence. Accordingly, we affirm the district court’s

        amended judgment and deny Myles’ motion to file a pro se supplemental brief. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    3